DETAILED ACTION
This action is responsive to the claim amendments and Applicant’s Remarks filed 14 July 2022. Examiner acknowledges the amendments to claims 1, 12, 14, and 16, as well as the cancellation of claims 7, 10-11, and 15. Claims 1-6, 8, 9, 12-14, and 16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 July 2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-9, 12-14, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herr (US-20130310979-A1, previously presented).
Regarding claim 1, Herr teaches a gait profiler system for determining the gait profile of a user (A set of potential intrinsic/extrinsic mechanical sensors may include, but are not limited to: digital encoders or hall-effect sensors to measure joint angular displacement and velocity, torque (Paragraph [0048]). Herr further teaches a first sensing system configured to be associated with a right foot of a user (A set of potential intrinsic/extrinsic mechanical sensors may include, but are not limited to: digital encoders or hall-effect sensors to measure joint angular displacement and velocity, torque sensors at the...ankle joints (Paragraph [0048]); wherein Figure 2 discloses a model made using the sensing system for one limb, including a foot, which could be the right foot). Moreover, Herr teaches a first inertial sensor (A set of potential intrinsic/extrinsic mechanical sensors may include, but are not limited to... inertial measurement units (IMU's) (Paragraph [0048])), configured to be secured to the right foot of the user (Intrinsic sensing refers to information collected from sensors located on the wearable robotic device (Paragraph [0048]); wherein since Figure 2 shows the foot as being part of the neuromuscular model (Paragraph [0070]), the intrinsic sensors of Herr are configurable to be secured to the right foot of a user). Additionally, Herr teaches a first set of external sensors configured to observe a right shank, thigh and trunk spatial orientation (Sensory data are collected using intrinsic and/or extrinsic sensors. Intrinsic sensing refers to information collected from sensors located on the wearable robotic device (Paragraph [0046]); wherein inertial measurement units (IMU's) located on limb segments to measure limb orientations (Paragraph [0048]) reads on the external sensors observing spatial orientation; and wherein FIG. 2 illustrates neuromuscular model 200 comprising ankle 202, knee 204 and hip 206 joints connected by rigid bodies representing the human trunk 214 and two, three-segment legs, each leg including... a shank 210, and a thigh 212 (Paragraph [0070]; Figure 2)). Furthermore, Herr teaches a second sensing system configured to be associated with a left foot of the user ((Paragraph [0048]); wherein as described in Paragraph [0088] and as seen in Figure 3, the system of Herr is configured to represent both legs during walking and accordingly would have a second sensing system, identical to the first, configured for association with the left foot). Accordingly, Herr teaches a second inertial sensor (Paragraph [0048]; Paragraph [0088], Figure 3), configured to be secured to the left foot of the user (Paragraph [0046], [0072], Figure 2; Paragraph [0088], Figure 3), and a second set of external sensors configured to observe a left shank, thigh and trunk spatial orientation (Paragraph [0046], [0048], [0070], Figure 2; Paragraph [0088], Figure 3). Herr further teaches an at least one processor in communication with the first and second inertial sensors and the first and second sets of external sensors, the at least one processor having an associated memory comprising instructions stored thereon (This sensory information is passed to a neuromuscular model of human locomotion, which computes appropriate joint dynamics for the device to provide to the user (Paragraph [0047], [0055]). Moreover, Herr teaches that the processor performs the step of receiving biomechanics information about the user from the first and second inertial sensors (collected intrinsic sensory data provide information about joint state (angular position and velocity) of the hip, knee, and ankle joints (Paragraph [0049])) and receiving biomechanics information from the first and second sets of external sensors (Paragraph [0047]). Additionally, Herr teaches the steps of generating locomotion-related information for the right foot of the user using the biomechanics information from the first inertial sensor and the first set of external sensors (Paragraph [0047]), generating locomotion-related information for the left foot of the user using the biomechanics information from the second inertial sensor and the second set of external sensors (Paragraph [0047]), and calculating a locomotion state of the user by merging the locomotion- related information of the right foot and of the left foot (Paragraph [0047]; Paragraph [0088], Figure 3). Herr further teaches calculating secondary gait information using at least one of the biomechanics information about the user from the first and second inertial sensors and the biomechanics information from the first and second sets of external sensors (gait speed and terrain condition are detected by intrinsic sensing (Paragraph [0053])). Herr further teaches calculating a gait profile based on the locomotion state of the user, the locomotion state having an associated model gait profile (Paragraph [0054]). Further, Herr teaches the limitation of adjusting the gait profile upon detection of a change in the locomotion state or secondary gait information to limit effects of the locomotion state or secondary gait information changes on the gait of the user (each muscle force is multiplied by its biologically-realistic muscle moment arm and then all muscle torque contributions are summed around the joint to produce a net torque and impedance estimate. The model estimates are then sent to the controller (FIG. 1) as the desired net torque and impedance for each robotic joint. The controller tracks these desired values at each joint to produce human-like joint forces and impedances. In the case where the human user's motor intent is to control device joint position, the controller integrates the desired joint torque to achieve a joint position estimate, and then modulates device joint position to achieve that desired position (Herr, Paragraph [0054])). Finally, Herr teaches optimizing the gait profile based on the secondary gait information (gait speed and terrain condition are detected by intrinsic sensing, and the virtual force output of at least one modeled muscle and its associated state gains/exponents are adjusted either within a gait cycle and/or from gait cycle to gait cycle in an updating manner (Paragraph [0053]); wherein the force outputs as taught by Herr comprise the locomotion-related information of the user, which comprises the gait profile, and are adjusted based on the secondary gait information).
Regarding claim 2, Herr teaches that each of the first and second sets of external sensors include a pair of inertial sensors configured to be positioned at respective right and left leg-knee or thigh-hip structures and a plurality of sensors providing information indicative of the angular positions of the right and left knee and thigh of the user (A set of potential intrinsic/extrinsic mechanical sensors may include, but are not limited to: digital encoders or hall-effect sensors to measure joint angular displacement and velocity, torque sensors at the hip, knee and ankle joints, and inertial measurement units (IMU's) located on limb segments to measure limb orientations and translations (Paragraph [0048]; wherein the mechanical sensors measuring joint angular displacement, etc. at the hip, knee, and angle joints reads on the pair of inertial sensors).
Regarding claim 3, Herr teaches the inertial sensors at the left and right leg-knee or thigh-hip structures and the plurality of sensors configured to provide information indicative of the angular positions of the right and left knee are provided by an exoskeleton or orthotic devices configured to be worn by the user (Sensory data are collected using intrinsic and/or extrinsic sensors. Intrinsic sensing refers to information collected from sensors located on the wearable robotic device, and extrinsic sensing refers to all information collected from sensors located externally to the wearable device (Paragraph [0046]; Paragraph [0048]).
Regarding claims 8 and 9, Herr teaches that the step of merging the locomotion-related information of the right foot and of the left foot of the user is performed using a sensor fusion algorithm (Among other sensory modalities, collected intrinsic sensory data provide information about joint state (angular position and velocity) of the hip, knee, and ankle joints (Paragraph [0049])) and that the sensor fusion algorithm comprises the sub-steps of: determining a static state of each of the right foot and of the left foot of the user using the locomotion-related information of the right foot and of the left foot, determining a dynamic state of each of the right foot and of the left foot of the user using the locomotion-related information of the right foot and of the left foot, and determining the locomotion state of the user using the static state and the dynamic state of each of the right foot and the left foot of the user (Paragraph [0049]; wherein joint state of the ankle is indicative of the static or dynamic state of the foot, which further corresponds to the user being in a stance or swing state, given the device being configured for both feet (Paragraph [0088], Figure 3)).
Regarding claims 12, Herr teaches the gait profiler of claim 1, wherein the secondary gait information includes at least one of a user activity, a slope and a cadence (gait speed and terrain condition are detected by intrinsic sensing (Paragraph [0053]); wherein gait cycle reads on cadence and terrain condition reads on user activity and slope). 
Regarding claim 13, Herr teaches that the locomotion state of the user is one of a stance state and a swing state (the invention is an apparatus and method for producing biomimetic positions, torques and impedances at the hip, knee and ankle joints of a powered leg prosthesis, orthosis, or exoskeleton during walking and running gaits (Paragraph [0046])).
Regarding claim 14, Herr teaches the gait profiler of claim 1, wherein the processor further performs the steps of: adjusting the gait profile upon detection of a change in the locomotion state or secondary gait information to limit effects of the locomotion state or secondary gait information changes on the gait of the user (each muscle force is multiplied by its biologically-realistic muscle moment arm and then all muscle torque contributions are summed around the joint to produce a net torque and impedance estimate. The model estimates are then sent to the controller (FIG. 1) as the desired net torque and impedance for each robotic joint. The controller tracks these desired values at each joint to produce human-like joint forces and impedances. In the case where the human user's motor intent is to control device joint position, the controller integrates the desired joint torque to achieve a joint position estimate, and then modulates device joint position to achieve that desired position (Herr, Paragraph [0054]).
Regarding claim 16, Herr teaches the gait profiler system of claim 1, wherein the first inertial sensor is configured to be secured at the ankle, right below the medial malleolus of the right foot of the user (A set of potential intrinsic/extrinsic mechanical sensors may include, but are not limited to: digital encoders or hall-effect sensors to measure joint angular displacement and velocity, torque sensors at the hip, knee and ankle joints, and inertial measurement units (IMU's) located on limb segments to measure limb orientations and translations (Herr, Paragraph [0048]), wherein a sensor positioned at the ankle is considered to be located below the medial malleolus of the respective foot of the user); and the second inertial sensor is configured to be secured at the ankle, right below the medial malleolus of the left foot of the user (Herr, Paragraph [0048]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herr in view of Kamiar (WO-2012007855-A1, previously presented).
Regarding claim 4, Herr teaches that the biomechanics information provided by the inertial sensors include acceleration ("Intrinsic sensing" means sensing by a robotic limb of its own state, such as that of a robotic ankle sensing its own... acceleration (Paragraph [0059])) and teaches that the steps of generating locomotion-related information for the right foot and the left foot of the user include collecting velocity information provided by the sensors (Among other sensory modalities, collected intrinsic sensory data provide information about joint state (angular position and velocity) of the hip, knee, and ankle joints (Paragraph [0049]) but fails to disclose that the steps of generating locomotion-related information for the right foot and the left foot of the user include calculating a velocity by integrating the acceleration expressed in a global coordinates system. However, Kamiar discloses another way to calculate velocity through the integration of acceleration to determine velocity of a foot during a gait cycle (Kamiar, Page 7, Lines 13-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Herr so as to include an alternative method for determining velocity through the integration of acceleration provided by the inertial sensors as taught by Kamiar in order to provide a form of comparison or estimation of error with the already collected velocity (Kamiar, Page 8, lines 6-11, 12-14) or as an alternative means for gathering all of the same required information with fewer sensors (Kamiar, Page 8, lines 1-2, such that velocity can be deduced from the measured acceleration, instead of a plurality of sensory modalities as disclosed by Herr for independently determining both acceleration and velocity).
Regarding claim 5, the combination of Herr in view of Kamiar teaches that the steps of generating locomotion-related information for the right foot and the left foot of the user include collecting position information from the inertial sensors (Paragraph [0049]), but fails to explicitly disclose that the position is calculated by integrating the velocity. However, Kamiar discloses another way to calculate position by integrating acceleration once to determine velocity and integrating velocity once to determine position (Kamiar, Page 8, Lines 1-2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Herr in view of Kamiar so as to include an alternative method for determining position through the integration of velocity provided by the integration of acceleration as taught by Kamiar in order to provide a form of comparison or estimation of error with the already determined position (Kamiar, Page 8, lines 6-11, 12-14) or as an alternative means for gathering all of the same required information with fewer sensors (Kamiar, Page 8, lines 1-2, such that position can be deduced from the measured acceleration, instead of a plurality of sensory modalities as disclosed by Herr for independently determining both acceleration and position).
Regarding claim 6, the combination of Herr in view of Kamiar teaches that the step of merging the locomotion-related information of the right foot and left foot of the user includes merging the velocity and the position (Paragraph [0049], [0047]; Paragraph [0088], Figure 3).

Response to Arguments
Applicant's arguments filed 14 July 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the rejections under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 set forth in the previous office action (Applicant’s Remarks, Pages 6-9), Applicant’s arguments are not considered to be persuasive, as "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Applicant argues that Herr teaches away from sensors positioned on the right and left feet of the user, however Herr is still considered to read on this limitation (A set of potential intrinsic/extrinsic mechanical sensors may include, but are not limited to: digital encoders or hall-effect sensors to measure joint angular displacement and velocity, torque sensors at the hip, knee and ankle joints, and inertial measurement units (IMU's) located on limb segments to measure limb orientations and translations (Herr, Paragraph [0048])), wherein Herr is interpreted to read on this limitation due to the intrinsic/extrinsic sensors being placed an on apparatus worn on the right and left feet of the user, wherein the sensors are positioned on the right and left feet of the user. Furthermore, Applicant argues that Herr teaches away from observing spatial orientation using a sensor to observe trunk spatial orientation, however Herr is still considered to read on this limitation as well (FIG. 3 illustrates a musculoskeletal walking model 300 comprising ankle 302, knee 304 and hip 306 joints connected by rigid bodies representing the human trunk and two, three-segment legs. These seven segments (two feet 308, two shanks 310, two thighs 312 and one head-arm-torso (HAT) segment 314) were represented with simple rigid bodies whose mass and shape parameters were estimated using human morphological data from the literature. In this example, morphological data sets from nine human participants studied in [14] were used in the construction of nine rigid-body morphological models (Listed in Table I and see [14] for details). In addition, in the study of [14], for these same human study participants, kinetic (Advanced Mechanical Technology force platforms) and kinematic data (VICON 512 motion analysis system) were collected at a self-selected walking speed. In the present example, these nine human rigid body models, and their corresponding human walking data sets, were used for neuromechanical modeling and evaluation (Herr, Paragraph [0088]); wherein this limitation is considered to read on observing trunk spatial orientation as Herr discloses measuring and evaluating the musculoskeletal system of a participant, wherein the trunk of the participant is observed as seen in Figure 3), wherein Herr is seen observing the trunk of the participant based on sensors positioned on the hip joint so as to collect relevant kinetic and kinematic data, such that Herr is interpreted to observe spatial orientation of the trunk. Moreover, Applicant discloses that Herr fails to teach a pair of inertial sensors configured to be positioned at respective right and left leg-knee or thigh-hip structures, however Herr is still considered to read on this limitation (the invention is an apparatus and method for producing biomimetic positions, torques and impedances at the hip, knee and ankle joints of a powered leg prosthesis, orthosis, or exoskeleton during walking and running gaits. Sensory data are collected using intrinsic and/or extrinsic sensors. Intrinsic sensing refers to information collected from sensors located on the wearable robotic device, and extrinsic sensing refers to all information collected from sensors located externally to the wearable device. Intrinsic sensors measure device positions, motions, forces, torques, pressures, and temperatures. Extrinsic sensors might comprise such mechanical and temperature sensors positioned externally to the wearable device, as well as neural sensors for the determination of user motor intent (Herr, Paragraph [0046]); FIG. 3 illustrates a musculoskeletal walking model 300 comprising ankle 302, knee 304 and hip 306 joints connected by rigid bodies representing the human trunk and two, three-segment legs. These seven segments (two feet 308, two shanks 310, two thighs 312 and one head-arm-torso (HAT) segment 314) were represented with simple rigid bodies whose mass and shape parameters were estimated using human morphological data from the literature. In this example, morphological data sets from nine human participants studied in [14] were used in the construction of nine rigid-body morphological models (Listed in Table I and see [14] for details). In addition, in the study of [14], for these same human study participants, kinetic (Advanced Mechanical Technology force platforms) and kinematic data (VICON 512 motion analysis system) were collected at a self-selected walking speed (Herr, Paragraph [0088])), wherein Herr discloses positioning sensors on the wearable device associated with the hip and knees, such that Herr is interpreted to disclose inertial sensors configured to be positioned at respective right and left leg-knee or thigh-hip structures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791